Laughlin, J.
(dissenting) :
The order from which the appeal is taken recites that the trial court, in the exercise of its discretion, set aside the verdict and granted a new trial upon the ground, among others, that the verdict was contrary to the evidence. Express authority is conferred upon the trial court by section 999 of the Code of Civil Procedure to set aside a verdict as contrary to the evidence, and this has come to be understood as meaning against the weight of the evidence and is usually so referred to in the opinions of the court. I am of opinion that the discretion of the court to set aside the verdict as contrary to or against the weight of the evidence was properly exercised and that the order should be affirmed.
The action is brought to recover for personal injuries sustained by the plaintiff while riding as a passenger on a horse car of the Hew York City Railway Company on the 21st day of April, 1908. He was then fifteen years of age. The car was coming uptown along the Bowery and was turning westerly into Spring street. The plaintiff was standing on the rear platform with his right foot about one-half a foot from the edge of the step on the right side of the car, facing forward. As the car was about to .turn the conductor gave notice to the passengers to hold fast, and the plaintiff reached back and took hold of the dashboard behind with both hands. While riding in this position and about the time the rear end of the car was passing over or from the westerly track in the Bowery one or both of the shafts of a one-horse wagon of the appellant, the Consolidated Gas Company, the driver of which was in its employ and about its business at the time in question, winch was being driven down the westerly side of the Bowery, struck the rear dashboard, pressing it against the plaintiff, and one of the shafts also struck one of the plaintiff’s hands loosening his grasp and throwing him from the car, and injuries were inflicted upon him the nature and extent of which are not presented by the appeal. The car was proceeding at ordinary speed in going around a curve and the plain*393tiff had ridden around the same curve before without experiencing any difficulty in holding on in the same manner. It was fairly to be inferred from the evidence that the contact of the appellant’s horse and vehicle with the car caused the accident, and a finding to the contrary was against the weight of the evidence. There was no evidence of negligence in the operation of the car and the complaint was dismissed as against the receivers of the railroad. There was a conflict of evidence as to whether the speed of the car was slackened after it started to go around the curve, but assuming that the speed was slackened, that did not justify the driver of the appellant’s wagon in running into the car and injuring a passenger upon it or exonerate him from negligence in so doing. He knew or should have known that the car was liable to change its speed, and as it was making the turn before he reached the point of crossing the track it was his duty to afford it an opportunity to pass and to keep sufficiently distant to clear it.
The evidence tends to show that the wagon was being driven rapidly and the driver was attempting to' pass in close proximity to the car. The force of the contact between the shafts of the wagon and the car was such that the dashboard was broken or dented. There was also evidence tending to show that the wagon just before the accident was on the westerly street railway track on the Bowery, and that it was being followed by a Madison avenue car, and that at the time of the collision with .the street car the driver was turning the horse toward Spring street, which would be following the car or in the direction the car was coming. This was disputed by the driver, who testified that he was west of all the tracks. The wagon was loaded with sand and paving tools.
Where a vehicle collides with the rear end of a street car, injuring a passenger upon it, it cannot ordinarily be said that a verdict exonerating the driver or his employer from negligence is not against the weight of the evidence. (See Vogel v. Bahr, 130 App. Div. 732:)
For these reasons I vote for affirmance.
Scott, J., concurred.
Order reversed, with costs, and verdict reinstated. Settle order on notice.